PER CURIAM.
Kimberly A. Ducharme appeals her conviction and sentence for aggravated child abuse. We affirm the conviction without discussion. We also affirm the sentence for the reason discussed below.
Ducharme contends that the trial court erred in modifying her sentence to include jail time as a condition of community control. This sentence modification occurred about ten days after the defendant filed a notice of appeal from the original judgment and sentence. Thus, the modification is not part of the sentence on appeal. Because no error is claimed as to the original sentence, we affirm.
RYDER, A.C.J., and BLUE and FULMER, JJ., concur.